Exhibit 10.10

 

FORM OF AMENDMENT NO. 1
to
CHANGE IN CONTROL SEVERANCE AGREEMENT

FOR EXECUTIVE OFFICERS

 

THIS AMENDMENT NO. 1 TO CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Amendment”)
is dated as of December 31, 2008, by and between Farmer Bros. Co., a Delaware
corporation (the “Company”), and [                        ] (the “Executive”).

 

WHEREAS, the Executive and the Company are parties to that certain Change in
Control Severance Agreement for Executive Officers, dated as of
[                    , 200    ] (the “Agreement”); and

 

WHEREAS, the Executive and the Company desire to amend the Agreement, as
provided herein, to incorporate certain changes deemed advisable in light of
Section 409A of the U.S. Internal Revenue Code.

 

NOW, THEREFORE, the parties agree as follows:

 


1.            SECTION 2(J) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“(j)          Involuntary Termination shall mean a termination of the
Executive’s employment by the Company that occurs for reasons other than for
Cause, Disability or death.”

 


2.            SECTION 2(M) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“(m)        Resignation for Good Reason shall mean a termination of the
Executive’s employment by the Executive due to:

 

(i)             a significant reduction of the Executive’s responsibilities,
duties or authority;

 

(ii)            a material reduction in the Executive’s Base Salary; or

 

(iii)           a Company-required material relocation of the Executive’s
principal place of employment;

 

provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Executive provides written notice to the Company describing
the condition claimed to constitute Good Reason in reasonable detail within
ninety (90) days of the initial existence of such condition, and (y) the Company
fails to remedy such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not be treated as a termination
for “Good Reason” unless such termination occurs not more than one (1) year

 

--------------------------------------------------------------------------------


 

following the initial existence of the condition claimed to constitute “Good
Reason.” ”

 


3.            SECTION 3(B) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“(b)         A Threatened Change in Control occurs and the Executive’s
employment is Involuntarily Terminated or terminated by Resignation for Good
Reason during the Threatened Change in Control Period.”

 


4.            SECTION 4(A) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 


“(A)         THE EXECUTIVE WILL RECEIVE AS SEVERANCE AN AMOUNT EQUAL TO HIS BASE
SALARY AT THE RATE IN EFFECT ON THE DATE OF TERMINATION FOR A PERIOD OF
TWENTY-FOUR (24) MONTHS, SUCH PAYMENT TO BE MADE IN INSTALLMENTS IN ACCORDANCE
WITH THE COMPANY’S STANDARD PAYROLL PRACTICES, SUCH INSTALLMENTS TO COMMENCE,
SUBJECT TO SECTION 9(J)(II), IN THE MONTH FOLLOWING THE MONTH IN WHICH THE
EXECUTIVE’S SEPARATION FROM SERVICE OCCURS.  THE EXECUTIVE SHALL ALSO RECEIVE A
PAYMENT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE EXECUTIVE’S TARGET BONUS FOR
THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS (OR, IF NO TARGET BONUS
HAS BEEN ASSIGNED TO THE EXECUTIVE AS OF THE DATE OF TERMINATION, THE AVERAGE
BONUS PAID BY THE COMPANY TO THE EXECUTIVE FOR THE LAST THREE (3) COMPLETED
FISCAL YEARS PRIOR TO THE TERMINATION DATE), SUCH PAYMENT TO BE MADE, SUBJECT TO
SECTION 9(J)(II), IN A LUMP SUM WITHIN THIRTY (30) DAYS AFTER THE END OF THE
COMPANY’S FISCAL YEAR IN WHICH THE EXECUTIVE’S DATE OF TERMINATION OCCURS.  AS
USED HEREIN, A “SEPARATION FROM SERVICE” OCCURS WHEN THE EXECUTIVE DIES,
RETIRES, OR OTHERWISE HAS A TERMINATION OF EMPLOYMENT WITH THE COMPANY THAT
CONSTITUTES A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.409A-1(H)(1), WITHOUT REGARD TO THE OPTIONAL ALTERNATIVE
DEFINITIONS AVAILABLE THEREUNDER.”


 


5.             A NEW SECTION 9(J) IS HEREBY ADDED TO THE AGREEMENT TO READ IN
ITS ENTIRETY AS FOLLOWS:


 

“(j)          Section 409A.

 

(i)                                     It is intended that any amounts payable
under this Agreement shall either be exempt from or comply with Section 409A of
the Code (including the Treasury regulations and other published guidance
relating thereto) (“Code Section 409A”) so as not to subject the Executive to
payment of any additional tax, penalty or interest imposed under Code
Section 409A.  The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

 

(ii)                                  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of the
Executive’s

 

2

--------------------------------------------------------------------------------


 

Separation from Service, the Executive shall not be entitled to any payment or
benefit pursuant to Section 4 until the earlier of (i) the date which is
six (6) months after the Executive’s Separation from Service for any reason
other than death, or (ii) the date of the Executive’s death.  Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 9(j)(ii) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).  The provisions of this Section 9(j)(ii) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A.

 

(iii)                               To the extent that any benefits or
reimbursements pursuant to Section 4(c) or Section 4(d) are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred.  The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.”

 


6.             EXCEPT AS EXPRESSLY MODIFIED HEREIN, THE AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS ORIGINAL TERMS.


 


7.             CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN THE AGREEMENT.


 


8.             THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

 

FARMER BROS. CO.

 

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

[Name]

 

4

--------------------------------------------------------------------------------